                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JESSE LEE KEEL, III,
     Plaintiff

       v.                                              CIVIL ACTION NO. 19-CV-3813

DIRECT EXPRESS BANK FRAUD
SERVICES DEPARTMENT,
     Defendant


                                 //)          ORDER

       AND NOW, this /~September, 2019, upon consideration of Plaintiff Jesse Lee

Keel, III' s Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and his pro se

Complaint (ECF No. 2), it is ORDERED that:

       1.      Leave to proceed informapauperis is GRANTED.

       2.      The Complaint is DEEMED filed.

       3.      The Complaint is DISMISSED without prejudice for lack of subject matter

jurisdiction for the reasons stated in the Court's Memorandum.

       4.           Mr. Keel is given leave to file an amended complaint within thirty (30) days

of the date of this order in the event he can state a basis for a plausible claim within this Court's

jurisdiction. Any amended complaint must identify all of the Defendants in the caption of the

amended complaint. Defendants who are not identified in the caption will not be treated as

defendants in this case. Any amended complaint must also state the factual basis for Mr. Keel's

claims against each defendant by explaining what each defendant did or did not do that caused a

violation of Mr. Keel's rights, and must clearly state the basis for this Court's jurisdiction. Mr.

Keel should also indicate how he was harmed and what relief he seeks from the Court. In

drafting any amended complaint, Mr. Keel should be mindful of the reasons the Court dismissed
his initial Complaint as set forth in the Court's Memorandum. Upon the filing of an amended

complaint, the Clerk of Court shall not make service until so ORDERED.

       5.      The Clerk of Court is DIRECTED to send Mr. Keel a blank form complaint to be

used by a non-prisoner filing a civil action bearing the civil action number for this case. Mr.

Keel may use this form to file an amended complaint.

       6.      IfMr. Keel fails to file an amended complaint, this case may be dismissed for

failure to prosecute without further notice.
